Citation Nr: 1825427	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for major depression from June 2, 2012 and a rating in excess of 30 percent from November 24, 2014.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1994 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran in this case had been awarded service connection for major depression as 30 percent disabling, effective September 21, 1995, from a February 1996 rating decision.  In October 2002, the Veteran renounced compensation for her major depression.  In June 2012, the Veteran then requested to reinstate disability benefits for her major depression.  A February 2013 rating decision assigned a 0 percent disability rating for the Veteran's major depression, effective June 4, 2012.  A November 2013 rating decision assigned a 10 percent disability rating for the Veteran's major depression, effective June 4, 2012.  A December 2014 rating decision assigned a 30 percent disability rating for the Veteran's major depression, effective November 24, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that remand is warranted to fully satisfy the duty to assist.  Indeed, it is necessary to ensure specifically that there is a complete record upon which to decide the Veteran's increased ratings claim so that she is afforded every possible consideration.  

The Board emphasizes that the paramount consideration in an increased rating claim is the Veteran's current level of disability.  Thus, when the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist requires that a VA examination be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a); see Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim). 

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c), (d) (2017).

As the Veteran continues to assert that a higher rating is warranted on appeal, consideration must be given to the current level of severity of her major depression.  In light of the evidence of record, this cannot effectively be determined.  To that end, given that the most recent treatment records are dated in October 2014 and that the last VA examination was conducted in February 1996, the record likely does not reflect the current state of the Veteran's disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the duty to assist necessitates that this claim be remanded to schedule a new VA examination and to obtain updated VA treatment records.  

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)-in particular, the increased rating claim(s).  See 38 C.F.R. § 3.655 (b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to her by the pertinent medical facility.

Evidence of record reflects that the Veteran received VA medical treatment for her claimed psychiatric disorder from the Sussex County Vet Center from February 2014 to November 2014.  In this regard, the Board notes that P. P., MS LCSW, referenced the Veteran's biweekly therapy meetings with a student intern and then with herself in a November 2014 medical report.  As evidence of record only includes a November 2014 medical report from, P. P., MS LCSW, from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, in a February 2014 Statement in Support of Claim, the Veteran reported that she was also currently being seen at the Vet Center in Georgetown, Delaware.  It appears based on the record that some but not all of these treatment records are associated with the Veteran's claims file.  Though the Board regrets the additional delay, remand is necessary to obtain records identified in the November 2014 medical report from the Sussex Counter Vet Center and the records identified in the February 2014 Statement in Support of Claim from the Vet Center in Georgetown, Delaware.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private treatment records for her major depression.  Obtain all outstanding, pertinent records of evaluation and/or treatment records pertaining to the Veteran's claimed psychiatric disorder including records from the Sussex County Vet Center for the time period from February 2014 to the present and from the Vet Center in Georgetown, Delaware and associate them with the record.

Ask the Veteran to sign any necessary authorization for release of private medical records to VA, and appropriate steps should be made to obtain any identified records.  After securing the appropriate release form(s), make reasonable attempts to obtain all identified records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of her service-connected major depression.  The claims folder must be made available to the examiner.  The Veteran must be notified in writing that she is being scheduled for an examination and of the potential consequences that may result from her failure to attend a VA examination pursuant to 38 C.F.R. § 3.655 (b).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




